Citation Nr: 1010025	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  06-21 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss, right 
ear.  

2.  Entitlement to a rating in excess of 10 percent for 
laceration of the right ankle with limitation of motion prior 
to October 17, 2009, and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel





INTRODUCTION

The Veteran had active military service from March 1968 to 
March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2004 and June 2004 rating 
decisions by a Department of Veterans Affairs (VA) Regional 
Office (RO). 


FINDINGS OF FACT

1.  The Veteran's hearing was normal at the time of 
separation from active military service, and the Veteran's 
current right ear hearing loss is not related to active 
military service.  

2.  The Veteran's service-connected right ankle disability 
was manifested by dorsiflexion to 5 degrees and plantar 
flexion to 35 degrees.  There was evidence of pain on walking 
and following repetitive motion.  There were no additional 
limitations upon repetition and no joint ankylosis.  


CONCLUSIONS OF LAW

1.  A right ear hearing loss disability was not incurred 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.385 (2009). 

2.  The criteria for a disability evaluation of 20 percent 
for laceration of the right ankle with limitation of motion 
have been met for the entire period of time covered by this 
appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2009).

3.  The criteria for a disability evaluation in excess of 20 
percent for laceration of the right ankle with limitation of 
motion have not been met for any period of time 


covered by this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5271 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hearing loss - right ear

The Veteran seeks service connection for right ear hearing 
loss, which he attributes to an explosion of a mortar and 
exposure to artillery noise.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1101.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  When a 
chronic disease identity is established in service, then a 
showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a claimant who seeks to 
establish service connection for a current hearing disability 
must show, as is required in a claim for service connection 
for any disability, that a current hearing disability is the 
result of an injury or disease incurred in service, the 
determination of which depends on a review of all the 
evidence of record including that pertinent to service.  38 
U.S.C.A. § 1110; C.F.R. §§ 3.303, 3.304; Hensley v. Brown, 
5 Vet. App. 155, 159-60 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service treatment records (STRs) include a January 1968 pre-
induction examination.  Audiology testing yielded the 
following:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
15
5
0
0
5

A separation examination dated in March 1970 found the 
Veteran's hearing to be 15/15 on a whispered voice 
examination.  No audiology testing results were provided.  In 
the medical history form the Veteran reported that he had 
ear, nose, or throat trouble.  The examiner reported that he 
had colds and vitiligo.  Hearing problems were not recorded.  
The Board notes that the Veteran was treated for respiratory 
conditions in service but there were no recorded complaints 
concerning his ears or hearing acuity.  

Post service medical records include an April 1970 audio 
evaluation that yielded the following:  

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
10
5
5
/
10

VA medical records include an October 1985 report in which 
the Veteran reported during the History portion of the 
examination that he had hearing loss secondary to artillery.  
In a July 2003 audiological assessment, the Veteran reported 
that he was near an explosion of a mortar which caused 
bleeding in his ear canal.  He also stated that he had 
exposure to artillery noise in service, and to heavy 
equipment and machinery in the mines.  

In February 2004 the Veteran was accorded a compensation and 
pension (C&P) audio examination.  During the examination the 
Veteran reported that he was exposed to high noise levels 
from artillery.  He also stated that he was exposed to high 
noise levels during his 22 years working in mining.  
Audiology testing yielded the following results:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
20
25
25
65
65

The diagnosis was high frequency sensorineural hearing loss.  
The examiner opined that because the Veteran's right ear was 
normal at discharge it is less likely that his right ear 
hearing loss was due to his history of military noise 
exposure.  

In October 2009 the Veteran was accorded another C&P audio 
examination.  During the examination the Veteran reported 
decreased hearing since 1970.  He reported that he was 
exposed to high noise levels from artillery.  He also stated 
that he was exposed to high noise levels during his 24 years 
working in mining without the use of ear protection.  

Audiology testing yielded the following results:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
15
20
35
65
70

The results indicated mild to moderately severe high 
frequency sensorineural hearing loss in the right ear.  The 
examiner stated that the Veteran had normal hearing acuity in 
1970 and no significant threshold shift when compared to the 

January 1968 pre-induction test.  Therefore, it was less 
likely than not that noise exposure caused hearing loss in 
that hearing was normal in 1970.  He found that the Veteran's 
occupation in the coal mine without hearing protection, if 
noisy, could have contributed to his current hearing loss in 
the right ear.  This opinion explains that the left ear 
hearing loss was at least as likely as not related to service 
as it was shown in that ear soon after service while the 
right ear was normal at that time.  This opinion, which is 
based on an examination, review of the claims folder and 
which is supported by rationale, is entitled to great 
probative weight.  

In sum, testing confirms that the Veteran has a current right 
ear hearing loss disorder, but the preponderance of the 
evidence is against finding that the disorder is linked to 
active military service. The October 2009 VA examiner stated 
in the medical opinion that there was no significant 
threshold shift between the 1968 pre-induction examination 
and the audio test conducted in 1970 and opined that right 
ear hearing loss was less likely as not related to service.  

Recently, the Federal Circuit issued Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009), which stated that 38 U.S.C. 
§ 1154(a) requires that the VA give due consideration to all 
pertinent medical and lay evidence in evaluating a claim for 
disability.  See also Buchanan v. Nicholson, 451 F.3d 1331, 
1335 (Fed. Cir. 2006).  Moreover, the VA may not simply 
disregard lay evidence because it is unaccompanied by 
contemporaneous medical evidence.  

The Board does not doubt the credibility of the Veteran in 
reporting his belief that his right ear hearing loss 
condition is related to service.  The Board also believes 
that the Veteran is sincere in expressing his opinion with 
respect to the etiology of the condition.  However, as noted 
above, there is no indication that the Veteran had right ear 
hearing loss during service or shortly after discharge even 
though he did have hearing loss in the other ear.  Moreover, 
the October 2009 examiner's opinion detailed pertinent 
medical records, discussed the salient facts, and provided 
complete rationale for all conclusions presented, as noted in 
the discussion above.  Consequently, the weight of the 
probative evidence is clearly against the Veteran's claim for 
service connection for right ear hearing loss.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  (When all the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.).  Accordingly, as the weight of 
the probative evidence is against the Veteran's claim, 
service connection for right ear hearing loss must be 
denied.  38 C.F.R. §§ 3.102, 3.303, 3.304.

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

Increased rating - right ankle

In a rating decision dated in November 2009, the RO increased 
the rating for the Veteran's service-connected right ankle 
with limitation of motion to 20 percent effective October 17, 
2009.  

Applicable law provides that absent a waiver, a claimant 
seeking a disability rating greater than assigned will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and that a claim remains in 
controversy where less than the maximum available benefits 
are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
Veteran has not withdrawn the appeal as to the issue of a 
disability rating greater than assigned for the service-
connected right ankle, therefore, the issue remains in 
appellate status.

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  Thus, 
staged ratings may be assigned if the severity of the 
disability changes during the relevant rating period.  As 
discussed below, the evidence of record reflects that the 
Veteran's symptoms in the right ankle warrant a 20 percent 
rating, but no higher, for the entire period of time that is 
covered by this claim.

In a May 2003 VA medical record, it was noted that the 
Veteran walked with a limp and favored his right leg due to a 
right leg deformity/old right ankle injury.  

In May 2004 the Veteran was accorded a C&P joints 
examination.  The Veteran reported he has had some pain in 
the distal tibia.  He had a normal gait and did not use an 
assistance device.  Physical examination revealed 
dorsiflexion to 10 degrees and plantar flexion to 45 degrees.  
The joint was nontender, without swelling, and the joint was 
stable.  An x-ray of the distal tibia and ankle was 
unremarkable.  A small scar was noted over the distal medial 
aspect of the tibia.  There were some palpable and tender 
bone spurs in that area.  The assessment was of a crush 
injury to the distal right tibia with residual bone spurs, 
mild loss of function due to pain only.

VA medical records include a September 2004 record that 
showed that the Veteran complained of chronic pain in his 
right ankle that was a 9 out of 10.  He indicated that the 
pain radiated up his leg and that the pain kept him from 
walking and sleeping.  In an October 2004 podiatry note, a 
podiatrist noted that the Veteran had pain in the left heel, 
cuboid joint, and several toes that burned and felt like pins 
and needles.  The Veteran attributed this to a combat injury 
and reported that it was diagnosed as a nerve injury.  The 
diagnosis was neuropathy.  In a December 2004 podiatry note, 
the same VA podiatrist diagnosed the Veteran as having 
diabetic neuropathy.  In an August 2009 podiatry consult, the 
Veteran reported that he had chronic, shooting and burning 
pain in his right ankle that was a 9/10.  It was noted 
that he was diagnosed with neuropathy and prescribed 
Gabapentin.  Physical examination showed pain at the medial 
aspect of the right ankle and decreased range of motion.  The 
range of motion measurements were not reported.  The 
diagnoses were osteoarthritis of the right ankle and 
neuropathy of the right ankle and foot.    

In October 2009 the Veteran was accorded another C&P joints 
examination.  During the examination the Veteran reported 
constant severe pain with hypersensitivity and feeling of 
pins and needles.  He reported that his ankle was weak and 
that he had intermittent falls approximately one to two times 
a month.  He stated that he had intermittent stiffness and 
swelling with prolonged standing or walking.  He stated that 
weather changes and bed covers on his feet were aggravating 
factors and reported that he had flare-ups with damp weather.  
He reported no additional limitation of motion.  He used a 
cane.  He reported that he could stand for a few minutes and 
could walk up to 1/4 mile.  The examiner noted the Veteran's 
symptoms of pain, stiffness, and weakness.  The Veteran 
denied deformity, giving way, instability, and 
incoordination.  He denied episodes of dislocation, locking, 
and effusion.  He stated that he had swelling and severe 
flare-ups every two to three weeks.  

Physical examination revealed an antalgic gait.  Range of 
motion of the right ankle showed dorsiflexion to 5 degrees 
and plantar flexion to 35 degrees.  There was objective 
evidence of pain following repetitive motion.  There were no 
additional limitations after three repetitions of range of 
motion.  There was no evidence of joint ankylosis.  An x-ray 
revealed no acute fracture, subluxation, or significant 
degenerative changes of the right ankle.  The examiner noted 
no effect on the Veteran's usual occupation as the Veteran 
had been retired since 1992.  She also noted that the 
Veteran's right ankle had mild impact on chores, exercise, 
and traveling.  The diagnosis was traumatic laceration to the 
right medial ankle resolved with residual pain, 
hypersensitivity and mild limitation of motion.  A very faint 
superficial scar was noted just above the right medial 
malleolus.  There was no skin breakdown over the scar, it was 
.5 cm wide and 3 cm. long.  The area of the scar was noted to 
be less than 6 square inches.  The scar was not painful, 
there was no inflammation, edema, or keloid formation.  A 
disabling effect of the scar was some decrease in the range 
of motion of his ankle  The examination report noted that an 
EMG taken in July 2004 revealed findings consistent with 
bilateral lower lumbosacral radiculopathies or sciatic nerve 
lesions, worse in the right than the left.  Spontaneous 
activity in the paraspinal muscles in the region of a piror 
surgery mostly likely represented a post-surgical effect.  A 
radiculopathy could not be completely excluded.  

The Veteran's disability is rated pursuant to Diagnostic 
Codes 7805- 5271.  Diagnostic Code 7805 provides that certain 
scars will be rated on the limitation of function of the 
affected part.  Diagnostic Code 5271  provides for a 10 
percent evaluation for moderate limitation of motion of the 
ankle.  A 20 percent evaluation is assigned for marked 
limitation of motion of the ankle.  The Board notes that 
normal range of motion for the ankle on dorsiflexion is to 20 
degrees and to 45 degrees on plantar flexion.  See 38 C.F.R. 
§ 4.71a, Plate II.

The Board finds that the evidence supports the assignment of 
a 20 percent evaluation for the entire period covered by this 
appeal.  The May 2004 C&P examination showed that he could 
dorsiflex to 10 degrees and plantar flex to 45 degrees.  
However, the report was insufficient as it did not address 
whether there was functional loss, weakened movement, excess 
fatigability, incoordination, and pain on motion or during 
flare-ups.  However, in September 2004, shortly after the 
examination, the Veteran was seen complaining of pain that 
was 9/10 and kept him from walking.  He continued to complain 
of high pain levels after that visit.  Accordingly, after 
resolving all doubt in the Veteran's favor, the Board finds 
that the Veteran's right ankle disability is entitled to a 20 
percent evaluation for the entire period of time covered by 
this appeal.  See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  

The Board has considered whether a separate rating is 
warranted for the Veteran's scar.  Prior to October 23, 2008, 
in order to obtain an evaluation of 10 percent or higher 
evaluation for scars located on areas other than the head, 
face, or neck, there must be a deep scar, or a scar that 
causes limited motion, which covers an area or areas 
exceeding 6 square (sq.) inches (39 sq. centimeters (cm.)).  
38 C.F.R. § 4.118, Diagnostic Codes 7801.  Scars that are 
superficial and do not cause limited motion may receive a 10 
percent evaluation if the scar is at least 144 square inches.  
Diagnostic Code 7802.  A superficial unstable scar or one 
that is painful on examination is also entitled to a ten 
percent evaluation pursuant to Diagnostic Codes 7803 and 
7804.  Diagnostic Code 7805 provides that other scars are to 
be rated on limitation of function of affected part.  38 
C.F.R. § 4.118.

The evidence shows that the scar does not exceed 6 inches and 
therefore Diagnostic Codes 7801 and 7802 are inapplicable.  
The evidence also does not show the scar is unstable as the 
covering of the scar is not frequently lost.  The 2009 
examiner also found the scar was not painful.  While the 2004 
examiner noted there was a small 3x7 mm. scar, he also noted 
there were palpable and tender bone spurs in the area.  
However, the scar itself was not noted to be painful.  
Accordingly, a 10 percent evaluation under the criteria set 
forth in Diagnostic Codes 7803 and 7804 are not applicable.  
   
Effective October 23, 2008, the Diagnostic Codes were 
amended.  However, the amendments are only applicable to 
cases where the claim was received on or after October 23, 
2008, or if the veteran requests review under the new 
regulations.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  
Neither situation is applicable in this case.  

Moreover, as a result of a diagnosis of neuropathy, the Board 
has considered whether a separate rating for neuropathy 
associated with the service-connected disability is 
applicable.  However, the STRs contain no evidence of nerve 
damage in connection with the injury nor did he complain of 
any neurological symptoms in service.  In March 2004, he was 
seen by a physician for complaints of peripheral neuropathy 
in the left foot.  In a June 2004 neurologic clinic report, 
it was noted that his chief complaint was of back pain and 
pain in the feet.  The pertinent impression was distal 
symmetric peripheral polyneuropathy.  In October 2004, he was 
seen at a VA podiatry consult complaining of the pain in his 
left heel, which was diagnosed as neuropathy.  In December 
2004, he was seen for follow-up of the neuropathy in his 
feet.  The diagnosis was diabetic neuropathy.  In August 
2009, the Veteran was diagnosed as having neuropathy in the 
right ankle and foot.  The 2009 VA examination report noted 
that July 2004 EMG results were consistent with bilateral but 
right worse than left lower lumbosacral radiculopathies or 
sciatic nerve lesions.  The Veteran is diagnosed with 
neuropathy in both lower extremities but the evidence does 
not show that he has neuropathy that is related to the 
service-connected disability.  While the Veteran has made 
such assertions, the medical evidence, which is more 
probative in a situation such as this where the etiology of a 
neurological diagnosis is at issue, does not support his 
assertions and therefore a separate rating is not warranted.   

As noted, the Veteran has already been assigned a 20 percent 
disability rating - this is the maximum schedular rating 
available under 38 C.F.R. Part 4, Diagnostic Code 5271 
(2009).  However, there are other potentially applicable 
diagnostic codes which provide ratings greater than 20 
percent.  

Unfortunately, the Veteran is not entitled to an evaluation 
in excess of 20 percent under Diagnostic Codes 5272, 5273, 
and 5274 for any time covered by this appeal.  As noted 
above, the Veteran already receives the maximum schedular 
rating allowed under Diagnostic Code 5271.  The maximum 
schedular rating allowable under Diagnostic Codes 5272-5274 
is 20 percent, thus application of these code provisions is 
not necessary.  Diagnostic Code 5270 contemplates disability 
evaluations for ankylosis.  This code provision is not 
applicable as the October 2009 examiner found no ankylosis.  
The Veteran's request for a rating in excess of 20 percent 
must therefore be denied.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5270-5274.  

The Board has considered whether Diagnostic Code 5262 should 
be applied as it includes the rating criteria for impairment 
of the tibia and fibula with an ankle disability.  However, 
as the evidence does not indicate nonunion or malunion, those 
criteria are not for application.  

The Board has considered the doctrine of reasonable doubt in 
assigning the 20 percent evaluation, but for the reasons just 
expounded, finds it to be inapplicable to the issue of 
whether a higher rating or separate ratings are warranted, as 
the record does not provide an approximate balance of 
negative and positive evidence on the merits.  38 C.F.R. 
§ 3.102.  

The issue of an extra-schedular rating was also considered in 
this case under 38 C.F.R. § 3.321(b)(1).  In a recent case, 
the Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App 111, 115-16 
(2008), aff'd sub nom. Thun v. Shinseki, No. 2008-7135 (Fed. 
Cir. July 17, 2009).  First, the RO or the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a Veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

While the Veteran's service-connected disabilities do cause 
impairment in chores, exercise, and traveling, such 
impairment has not resulted in marked interference with his 
earning capacity or employment beyond that interference 
contemplated by the assigned evaluation, nor has it 
necessitated frequent periods of hospitalization.  The Board 
notes that the Veteran has been retired since 1992 and has 
not reported that the ankle markedly interfered with his 
industrial capabilities.  The Board therefore finds that the 
impairment resulting from the Veteran's right foot disability 
is appropriately compensated by the currently assigned 
schedular ratings.  Referral by the RO to the Director of 
VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is thus not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1).  Notice 
which informs the veteran of how VA determines disability 
ratings and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  

A letter from the RO dated in November 2003 apprised the 
Veteran of the information and evidence necessary to 
substantiate his claim for an increased rating for the right 
ankle.  Letters from the RO dated in June 2004 and January 
2006 apprised the Veteran of the information and evidence 
necessary to establish his claim for service connection for 
right ear hearing loss.  He was also advised of the evidence 
that VA would seek to provide and of the information and 
evidence that he was expected to provide.  See 38 C.F.R. § 
3.159(b)(1).  He was also informed of how VA establishes 
disability ratings and effective dates in a letter dated in 
March 2006.  Dingess/Hartman, 19 Vet. App. 473.  Although 
several letters were issued after the rating decision, the 
Veteran was provided with a sufficient period of time in 
which to respond to the letters, and the case was thereafter 
readjudicated by was of the statement of the case.   

In June 2009, the Board remanded the case for further 
development.  As previously discussed above, the Board finds 
that the agency of original jurisdiction (AOJ) substantially 
complied with the remand orders and no further action is 
necessary in this regard.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998), where the Board's remand 
instructions were substantially complied with), aff'd, Dyment 
v. Principi, 287 F.3d 1377 (2002).  

Regarding the duty to assist, STRs and VA treatment records 
have been obtained and made a part of the record.  The 
Veteran was also accorded multiple C&P examinations; the 
reports of which are of record.  There is no indication in 
the record that additional evidence relevant to the issue 
decided herein is available and not part of the claims file.  

	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for hearing loss, right ear is denied.  

A disability rating of 20 percent, but not greater, for 
laceration of the right ankle with limitation of motion, is 
granted for the entire period of time covered by this appeal, 
subject to the legal criteria governing the payment of 
monetary benefits.  




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


